Citation Nr: 1229148	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  10-15 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1998 to February 2007.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in September 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2008, a statement of the case was issued in February 2010, and a substantive appeal was timely received in April 2010.  

The RO characterized the issue on appeal as service connection for contact dermatitis.  The Court of Appeals for Veteran Claims has held (in the context of a claim for service connection for a psychiatric disorder) that a claim for service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the issue is recharacterized as entitlement to service connection for a skin disorder.  

A review of the Virtual VA paperless claims processing system shows additional documents which are either duplicative of the evidence of record or are not pertinent to the present appeal.


FINDING OF FACT

There is clear and unmistakable evidence showing that the Veteran's skin disorder existed prior to service and was not aggravated during service. 


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by the Veteran's active military service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre- adjudication VCAA notice by letter dated in May 2008.  The Veteran was notified of the evidence needed to substantiate the claim for service connection as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Available service treatment records, post-service treatment records, and lay statements have been associated with the record.  The Board notes that the Veteran's service treatment records are incomplete.  In September 2008 the RO provided a memorandum regarding a formal finding on the unavailability of service records, noting that some of the original service treatment records were forwarded by the Records Management Center.  The available service treatment records in the claims folder include records sent by the Veteran and the Records Management Center.  

Where service treatment records are missing, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt standard of proof.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (where service records are missing and presumed destroyed in a fire in 1973 at the Federal Records Center, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt standard of proof).  The analysis below has been undertaken with this heightened duty, but the legal standard for proving a claim of service connection does not change.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996) (citing O'Hare, the caselaw does not lower the standard for proving a claim of service connection). 

Additionally, the Veteran was afforded a VA examination in December 2009 and the examiner in January 2010 rendered an addendum opinion.  The examiner reviewed the Veteran's claims file and provided a detailed medical history, clinical evaluation, and opinion.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) . Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 ; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.  Only such conditions as are recorded in examination reports are to be considered as noted. 
38 C.F.R. § 3.304(b). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that there was no increase in disability during service, or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847   (Fed. Cir. 2006). 

Facts

In multiple statements, including in April 2010 and in August 2011, the Veteran contends that his contact dermatitis was permanently aggravated by military service because he had to wear a gas mask during service.  In April 2010, the Veteran noted that while his patch test for latex allergy during service was negative the gas mask he wore was not latex type material.  He stated that exposure to tear gas during simulations, heat, and various solvents used to clean the gas mask caused the dermatitis on his face for which he was hospitalized.  

Service treatment records show that on entrance examination in June 1998 there was no skin abnormality and the Veteran's skin was evaluated as normal.  On the report of medical history in June 1998, the Veteran indicated that he did not have any skin diseases and noted that he had chicken pox as a child.  Subsequent service treatment records are replete for a variously diagnosed skin disorder.  The records show that in December 2008, the Veteran was treated for eczema of the hands.  The examiner noted the Veteran had a history of mild skin dryness on his arms with changes in weather and noted the Veteran's face appeared swollen.  He also had mild dryness and fine scaly patches on the sides of his neck below his ears.  In January 1999 the Veteran was treated for facial edema/burning with excortication after using "Magic Shave", which the examiner indicated was an allergic reaction.  Subsequently that same month the Veteran was treated for a questionable mild allergic reaction manifested by swelling of the lips, face, burning, and itchy watery eyes.  In January 1999, the Veteran also was treated for atopic dermatitis of the face and tinea barbae.  On February 1, 1999, the records show the Veteran was treated for eczema and tinea barbae was resolving.  In April 1999 he was treated for razor bumps.  In August 1999 and in September 1999, service treatment records show the Veteran was treated for atypical dermatitis of the face manifested by facial swelling with slight irritation on the left side of the face, and discoloration of the skin.  In September 1999, the records note that the Veteran went to the emergency room in a civilian hospital and was told he was allergic to latex and should not wear a gas mask; however, the results of his patch test in October 1999 were negative.  In November 1999, service records show the Veteran had possible dermatitis due to the cleanser used to clean the mask.  In May 2001, the Veteran was treated for first degree sun burn to the face.  In May 2004, he reported having twice had a prolonged severe reaction to wearing a gas mask followed by a facial rash for 2 months.  The examiner instructed that the Veteran not use a gas mask until an allergy evaluation could be done.  Private emergency room records in October 2006 show the Veteran was treated for facial swelling and had an assessment of angioedema.  On the report of medical assessment in January 2007, the examiner indicated the Veteran had an allergic reaction to a gas mask in February 2001.  

After service, private emergency room records in March 2007 show the Veteran was treated for lesions consistent with eczema on his antecubital fossa and arm on the flexor surfaces.  In March 2008, the records show that the Veteran was treated for a dermal inclusion cyst in the left inguinal region.  VA progress notes in September 2008 show that the Veteran was treated for scaly skin with silvery scale on both forearms, right side of the face and elbow diagnosed as eczema in the past and had a differential diagnosis of psoriasis.  That same month he also was treated for atopic dermatitis with pruritus on his face and forearms.  On January 13, 2009, the records show that the Veteran was treated for eczema exacerbation with lichenification, which affected his face, forearms, and back.  On January 23, 2009 the records show that the Veteran had a history of atopic dermatitis since childhood and the examiner provided an assessment of extensive atopic dermatitis with post-inflammatory hyperpigmentation, which affected the face, scalp, trunk, extremities, and nails.  Records from March 2009 to April 2009 continue to show that the Veteran was treated for a skin disorder on various parts of his body diagnosed as eczema and subacute chronic lichenified atopic dermatitis.  

On VA examination in December 2009, the examiner, Dr. L. W., a medical doctor certified with the American Board of Neurology and American Board of Interventional Pain Physicians, presented a detailed summary of the service treatment records discussed above.  She elicited the Veteran's medical history from him and related that he reported that he started having dermatitis in his childhood on his arms that was manifested as an itchy rash, which has continued to this time.  She noted that the Veteran stated that the symptoms on his face stared in service.  The examiner articulated that a review of the VA dermatology records shows that the problem on the arms and face is one and the same.  The Veteran indicated that the skin problem is intermittent, present a couple of times per year, lasts one to two months, and is manifested by itching and discoloration.  The condition has been progressive across his face since 2001.  Physical examination showed that lichenified plaques were most notable on the face and arm.  The diagnosis was subacute chronic lichenified atopic dermatitis and the examiner was of the opinion that the Veteran had the same condition on his arms and face that existed prior to military service.  In an addendum opinion in January 2010, Dr. L. W. clarified that she reviewed the claims folder when she examined the Veteran three weeks earlier.  She was of the opinion that it is less likely than not (less than 50/50 probability) that the Veteran's condition of subacute chronic lichenified atopic dermatitis was aggravated beyond normal progression by his military service because the Veteran has the same skin condition of the face and arms, which is subacute chronic lichenified atopic dermatitis and it is a skin condition which existed prior to his military service.  

Analysis

As the entrance examination in June 1998 shows that the Veteran's skin condition was normal, the Veteran is presumed to have been in sound condition upon entry to service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The standard for rebutting the presumption of soundness requires that VA show by clear and unmistakable evidence that the Veteran's disability both pre-existed service and was not aggravated by service.  38 C.F.R. § 3.304(b).
The burden of proof is upon VA to rebut the presumption by producing clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The Court has held that the presumption of soundness can be rebutted by clear and unmistakable evidence consisting of a Veteran's own admission of a pre-service history of medical problems.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  VA progress notes in January 2009 show that the Veteran had a history of atopic dermatitis since childhood.  On VA examination in December 2009, the Veteran reported that he started having dermatitis in his childhood on his arms that was manifested as an itchy rash, which has continued to this time.  The Board finds that the above evidence constitutes clear and unmistakable evidence showing that the skin disorder existed prior to service. 

The remaining question is whether the preexisting condition was aggravated by service.  The burden is on VA to rebut by clear and unmistakable evidence that the preexisting disability was not aggravated by service.

The Veteran contends that his contact dermatitis was permanently aggravated by military service because he had to wear a gas mask during service.  He asserted that exposure to tear gas during simulations, heat, and various solvents used to clean the gas mask caused the dermatitis on his face.  The Veteran is competent to describe symptoms and his statements are credible.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes through the use of the senses; lay testimony is competent evidence insofar as it relates to symptoms of an injury or illness.). 

As for the Veteran's opinion that associates his current skin condition to service by aggravation, under certain circumstances, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  A lay opinion is limited to inferences which are rationally based on the Veteran's perception and does not require specialized knowledge through education, training, or experience. 

Since causation, including aggravation, is not an inference rationally based on the Veteran's perception, that is, that which is perceived through the senses, the medical condition is not a simple one and any such opinion on causation, including aggravation requires specialized knowledge.  It is not established that the Veteran is qualified through specialized, education, training, or experience to offer an opinion on whether his pre-existing skin condition was caused or aggravated by service.  For these reasons, the Board rejects the Veteran's lay opinion as competent evidence to establish causation or aggravation.

As for the medical evidence addressing aggravation, the Veteran was afforded a VA examination in December 2009 and the examiner in an addendum opinion in January 2010, determined that it is less likely than not (less than 50/50 probability) that the Veteran's skin condition, diagnosed as subacute chronic lichenified atopic dermatitis, was aggravated beyond normal progression by his military service because the Veteran had the same skin condition on both his face and arms and it existed on his arms prior to his military service.  This opinion is uncontroverted by the competent evidence of record and was rendered by a VA medical doctor, who is certified by the American Board of Neurology and American Board of Interventional Pain Physicians.  The Board finds the VA opinion, which is uncontroverted by the other evidence of record, to be probative as it is based on medical principles and applied to the facts of the case.  The examiner, a competent medical professional examined the Veteran, considered the nature of his skin disorder, carefully reviewed the service treatment records and other evidence in the claims folder, considered the Veteran's complaints, and proffered her opinion.  The Board finds that the VA examination in December 2009 along with the addendum opinion in January 2010 constitutes clear and unmistakable evidence that any increase in disability during service was due to the natural progression of the skin disorder as the VA examiner unequivocally determined that the skin condition was not aggravated beyond normal progression during service.  

On the basis of the evidence of record, the Board finds that the evidence clearly and unmistakably shows that a skin condition both preexisted and was not aggravated by active duty service, and service connection is not established.  38 U.S.C.A. 
§ 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

(The Order follows on the next page.)


ORDER

Service connection for a skin condition is denied.  




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


